OhliN, Judge,
delivered tbe following opinion:
In this case tbe same point is involved as in case No. 1097, in wbicb tbe Texas company is tbe complainant and tbe Treasurer of Porto Pico and Acting’ Treasurer of Porto Pico are defendants. Tbe only difference between this case and No. 1097 [ante, 329] is that in No. 1097 there was no diversity of citizenship, and tbe bill was based solely upon tbe act of tbe Porto Rico legislature being in conflict 'with tbe Constitution of tbe United States. In this present case, No. 1098, it happens that tbe complainant, tbe West India Oil Company, is a corporation organized and existing under the laws of the state of New York, and therefore there exists diversity of citizenship. But this point is of no importance in tbe view of tbe court, inás-much as there exists a Federal constitutional question.
It is therefore ordered that tbe same temporary injunction ■Tssue in this case, No. 1098, as has already been ordered in case No. 1097. And said temporary injunction shall not be enforced until tbe plaintiff shall give a bond satisfactory to the -court in tbe sum of $-.
And it further ordered that tbe motion to dismiss tbe bill be denied; and tbe defendants are allowed -twenty days in which to answer.